Goldstein, J., concurs in part and dissents in part and votes to modify the order appealed from by deleting the provisions thereof, which, upon searching the record, granted summary judgment to the defendant dismissing the complaint, and as so modified, to affirm, with the following memorandum in which Luciano, J. concurs:
In the instant action, the plaintiff seeks to recover student loans provided for law school tuition from the defendant, who is an attorney licensed to practice in the State of New York. The promissory note in issue states that it “will be governed by Federal laws and the laws of the State of Ohio.” At issue on this motion for summary judgment is whether the action was barred by the applicable statute of limitations.
On appeal the plaintiff abandoned its argument that federal *516statutory law applies in this case (see generally O’Hara v Bayliner, 89 NY2d 636, 645 [1997], cert denied 522 US 822 [1997]) and relies upon the Ohio statute of limitations for breach of contract actions, which is 15 years (see Ohio Rev Code § 2305.06). There is no doubt that the majority is correct in stating that pursuant to New York statutory law (see CPLR 202) this Court must apply the shorter six-year New York statute of limitations to this action (see CPLR 213). Further the provision of the promissory notes cannot be deemed valid agreements to apply a longer statute of limitations (see General Obligations Law § 17-103; Bayridge Air Rights v Blitman Constr. Corp., 80 NY2d 777 [1992]).
However, in my opinion, the record clearly indicates that there is an issue of fact as to whether the defendant made payments within six years of the commencement of the instant action on August 23, 2001, thereby extending the statute of limitations and warranting further proceedings herein.
The plaintiff submitted business records which were previously forwarded to the defendant in response to the defendant’s demand for production of documents. Those records indicated that four payments were made within the six-year statute of limitations, two from Zwicker & Associates for $1,000 and $100 respectively, and two for $35.41 each from the Hancock Bank on or about November 30, 1998, and December 30, 1998 respectively.
The general rule is that a debtor’s partial payment of either principal or interest renews the statute of limitations and starts the six-year period running anew (see Skaneateles Sav. Bank v Modi Assoc., 239 AD2d 40, 42 [1998]). This evidence established that there was an issue of fact which precluded the granting of summary judgment (see Stabulas v Brooks Piece Dye Works Corp., 111 AD2d 803 [1985]).
In opposition to the plaintiffs motion, the defendant asserted, without explanation, that the plaintiffs claim that payments were made within six years prior to the commencement of the action was “absolutely untrue” and made with an intent to mislead the court. Based upon this conclusory assertion, the Supreme Court searched the record and granted summary judgment to the defendant on the ground that “recovery of interest from Hancock Bank accounts of $3541 [szc] on December 30, 1998 [did not] suffice to take the action out of the operation of the statute of limitations.” The Supreme Court made no reference to the other three payments.
The majority asserts that the defendant was entitled to judgment as a matter of law on the ground that the plaintiff failed *517to submit an affidavit from an individual with personal knowledge as to the care and maintenance of the repayment ledger. On a motion for summary judgment, a movant’s failure to establish a foundation for documentary evidence is sufficient to deny summary judgment on the ground that the movant has failed to establish entitlement to judgment as a matter of law (see Speirs v Not Fade Away Tie Dye Co., 236 AD2d 531, 532 [1997]). However, the issue here is not whether the plaintiff could have established its entitlement to judgment as a matter of law. Rather, the issue is whether there was a triable issue of fact which precluded the Supreme Court from searching the record and granting summary judgment to the defendant.
Further, the majority contends that the defendant is entitled to judgment as a matter of law on the ground that the plaintiff failed to submit evidence that the payments were made voluntarily from an account under the defendant’s custody and control from which an intent to pay the balance may be inferred. Since the defendant contended that no payments were made at all, the question of whether the payments were voluntarily made from an account under the defendant’s custody and control was not before the Supreme Court. Whether the claim of partial payment was “true” was a triable issue of fact.
In any event, since the information regarding whether the partial payments were made voluntarily by the defendant or his authorized agent, was uniquely within the defendant’s knowledge, that, in and of itself, was grounds to deny summary judgment (see Skaneateles Sav. Bank v Modi Assoc., supra; see e.g., Baron v Incorporated Vil. of Freeport, 143 AD2d 792, 793 [1988]).
In view of the foregoing, there was no basis on this record to grant the defendant summary judgment at this juncture.